Buchanan, J,
I concur in the affirmation of this judgment, on the ground that plaintiff has failed to make out, by proof, the case- stated in his petition. Had his allegations been sustained by the proof, there was a case of personal liability,, under our law, C. C,, 2294. And the District Judge properly overruled the exception of no cause of action, pleaded in limine. But the proof adduced negatived, the allegations of the petition, which, to my view, gave a right of action against the defendant personally. Those allegations are, substantially,that Mr. Petersv of his own volition, and without the countenance or authority of Government, took, advantage of his situation as Commissioner for the erection of the customhouse in New Orleans,, to deprive plaintiff of the hauling of materials,, to which, under his contract with Government, he was entitled, and thereby caused great pecuniary loss to plaintiff.
The evidence was, on the contrary, that the contracts with other persons than the plaintiff for hauling of materials were made by another Commissioner than Mr. Peters, to with by the salaried and managing Commissioner,, Mr. Groeleett, and that the plaintiff declared that he would get along well enough if he had no more trouble with the other Commissioners than he had with Mr. Peters.
Under these circumstances,, the defendant was entitled to judgment upon the merits.